Appeal by defendant from a judgment of the County Court, Orange County, rendered June 15, 1971, convicting him of criminal possession of a dangerous drug in the fifth degree, on a plea of guilty, and sentencing him to an indeterminate prison term of not more than four years. Judgment reversed as to the sentence, on the law, and otherwise affirmed, and ease remanded to the County Court for resentencing. At the time of sentencing the Narcotic Addiction Control Commission was not accepting referrals and the record on appeal does not make it clear that the sentencing court was aware that it could utilize the alternative sentencing provisions provided by the Penal Law (People v. Bennet, 39 A D 2d 320). Rabin, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.